DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a circumferential distance between the grooves (128) as a whole and the main air inlet (126) is greater than a circumferential distance between the grooves (128) as a whole and the air outlet (127)”, it is unclear what is meant by the grooves as a whole, if that means a sum of each individual groove distance from the inlet or another interpretation of positioning of the grooves relative to the outlet or inlet. For the purpose of examination, the limitation is interpreted as the circumferential distance from any groove to the inlet is greater than the circumferential distance of any groove to the outlet. 
Claim 4 recites “an arc length between centers of any two neighboring grooves (128) in the circumferential direction is equal to or less than half of a circumference”, it is unclear what circumference is the center between two neighboring grooves is half of. For the purpose of examination, the limitation is interpreted as half of the circumference of the head. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al (US 2004/0018467).
Regarding claim 1, Tanaka discloses a fluid-driven medical handheld device (dental cutting device, which is air driven as disclosed in par 3), comprising a head (103), the head (103) comprising a housing (housing 105 which has a cup shaped outer housing 106 and cup shaped inner housing 107) and an impeller (turbine blade 114) being rotatably mounted in the housing (105, see figure 3 and par 34), the housing (12) defining a receiving chamber (hollow space 109) for receiving the impeller (see figure 3), a main air inlet (air supply passage 120/121) and an air outlet (air-exhaust passage 122/123) being defined in the housing (see figure 3 and par 25, which discloses that the supply and exhaust passages extend through the inner and outer housing) and communicating with the receiving chamber (par 25 discloses the flow of air through the entire head of the cutting device, which includes the hollow space 109 as seen in figure 3), wherein an inner surface (inner surface of  107) of the housing (105) surrounding the receiving chamber (109) defines a plurality of grooves (where the inner surface defines a chamber 125, which sits against the outer housing 106 and creates a groove as seen in figure 3), the grooves (125) being arranged at intervals in a circumferential direction of the housing (best seen in figures 4-5, which show the placement of the chambers 125).
Regarding claim 2, Tanaka in the circumferential direction of the inner surface (107) surrounding the receiving chamber (109), the grooves (125) are distributed between the main air inlet (120) and the air outlet (122, see figures 3-4); 
a circumferential distance between the grooves (125) as a whole and the main air inlet (120) is greater than a circumferential distance between the grooves (125) as a whole and the air outlet (122, see figure 3).
Regarding claim 3, Tanaka discloses a number of the grooves (125) is 3-150.
Regarding claim 4, Tanaka discloses an arc length between centers of any two neighboring grooves (125) in the circumferential direction is equal to or less than half of a circumference of the head (see figure 4).
Regarding claim 9, Tanaka discloses a radial cross section of the groove (125) is arc-shaped, parabola-shaped, triangle-shaped, or trapezoid- shaped (arc shaped as seen in figures 3-4).
Regarding claim 10, Tanaka discloses a surface surrounding and defining each groove (125) is arc-shaped, and has an arc radius being greater than a radial depth of the groove (see figure 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al.
Regarding claim 5, Tanaka discloses the claimed invention as set forth above in claim 1, but fails to discloses a recessed depth of the groove relative to the inner surface surrounding the receiving chamber along the radial direction is equal to or less than 1.0mm.
As Tanaka discloses the positioning of the grooves (125) around a receiving chamber (109, see figure 3) at a depth which enables the desired flow of air (par 31),  it is held it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the radial depth of the groove relative to the inner surface surrounding the receiving chamber to be equal to or less than 1.0 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, Tanaka discloses the claimed invention as set forth above in claim 1, and further discloses each groove (125) is a continuous or intermittent chute groove and inclined at an angle relative to the axis of the housing (see figures 4/5), but fails to disclose an axial length of the groove is less than 10mm. 
As Tanaka discloses an the groove (125) having an axial length, which is less than that of the head of the fluid driven medical device (see figure 4) which enabled a desired operative flow of air through the device (see par 31), it is held that is to would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the axial length of the groove to be less than 10 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al as applied to claim 1 above, and further in view of Hashimoto et al (US 2001/0002975).
Regarding claim 6, Tanaka discloses the claimed invention as set forth above in claim 1, but fails to disclose an axial length of the groove is less than 10mm, and each groove is a continuous or intermittent straight groove and parallel to the axis of the housing.
However, Hashimoto teaches grooves (channels 144) which are continuous or intermittently straight and parallel to the axis of the housing (see figures 12 and 13, where the channels 144 are parallel/straight relative to the lower casing 100). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Tanaka, to have each groove is a continuous or intermittent straight groove and parallel to the axis of the housing as disclosed by Hashimoto for the purpose of providing a desired air flow throughout the air driven cutting device. 
Furthermore, as Tanaka discloses an the groove (125) having an axial length, which is less than that of the head of the fluid driven medical device (see figure 4) which enabled a desired operative flow of air through the device (see par 31), it is held that is to would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the axial length of the groove to be less than 10 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al as applied to claim 1 above, and further in view of Muraso (DE 4319084 A1).
Regarding claim 8, Tanaka discloses the claimed invention as set forth above for claim 1, but fails to disclose an axial length of the grooves is less than 10mm, and each groove is a spiral groove extending spirally along the surface surrounding the receiving chamber.
However, Muraso teaches a spiral groove (spiral guides 18) which extend spirally along a surface surrounding a receiving chamber (see figure 2). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Tanaka to have each groove is a spiral groove extending spirally along the surface surrounding the receiving chamber as disclosed by Muraso for the purpose of providing a desired airflow throughout the air driven cutting device. 
Furthermore, as Tanaka discloses an the groove (125) having an axial length, which is less than that of the head of the fluid driven medical device (see figure 4) which enabled a desired operative flow of air through the device (see par 31), it is held that is to would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the axial length of the groove to be less than 10 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                            /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772